DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 9-14 and 18 have been amended. Claims 15-17 have been cancelled. No claims have been added. Claims 1-14 and 18-20 are pending.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Line 1, “The communication device of claim” should be “The communication device of claim 12”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-2, 4-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Deep Neural Network-based Automatic Modulation Classification Technique”, 2016 International Conference on Information and Communication Technology Convergence (ICTC), Priority Date: 19-21 Oct. 2016) in view of Yousefi'zadeh et al (US20170359752A1), and further in view of Migliori et al (US10003483B1), Li et al (US11075929B1, Priority Date: Feb 20, 2018) and Kim et al (US20160260426A1).

Regarding claim 1 (Currently Amended), Kim discloses a communication device (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph) comprising: 
receive a first subset of inputs (see, 21 statistical features as input to the DNN, abstract), and provide a deep neural network (DNN) output based on the first subset of inputs and the second subset of inputs (see, DNN receives 21 features as input and processed to generate modulation class with highest score in soft metric as DNN output, p581 Col. 2 first paragraph); 
provide a plurality of decoding probabilities based on the DNN output (see, fig. 2, final layer produces the probability metrics associated with all five modulation classes, p581 Col. 2 first paragraph), wherein each decoding probability (see, probability metrics, p581 Col. 2 first paragraph) corresponds to an MCS index (see, fig. 2, probability metrics associated with all five modulation classes (BPSK, QPSK, 8PSK, 16 QAM and 64QAM), p581 Col. 2 first paragraph); 
select an modulation index based on the maximum decoding probability (see, modulation class with highest score in soft metric from soft-max function is chosen as a final decision based on maximum likelihood (ML) criteria, p579 Col.1 Section I second paragraph, p581 Col. 2 first paragraph).
Kim discloses all the claim limitations but fails to explicitly teach:
receive a first subset of inputs comprising a plurality of post-signal-to-interference-noise-ratio (post-SINR) resource blocks (RBs) and a second subset of inputs comprising modulation and coding scheme (MCS) information, and provide a deep neural network (DNN) output based on the first subset of inputs and the second subset of inputs; 
provide a plurality of decoding probabilities based on the DNN output, wherein each decoding probability corresponds to an MCS index;
set a decoding probability threshold and compare each of the plurality of decoding probabilities to the decoding probability threshold; 
determine a subset of decoding probabilities from the plurality of decoding probabilities, wherein each of the subset of decoding probabilities is greater than the decoding probability threshold; 
determine a maximum decoding probability from the subset of decoding probabilities; and
select an MCS index based on the maximum decoding probability.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses:
receive a first subset of inputs comprising a plurality of post-signal-to-interference-noise-ratio (post-SINR) resource blocks (RBs) (see, input counter to learning including SINR of a UE connected to cell I for given PRBs, par 0004, 0081, 0093) and a second subset of inputs comprising modulation and coding scheme (MCS) information (see, fig. 1 and 3, input layer of MLPDL receives input counters including SINR for given PRBs and modulation schemes, par 0004, 0077, 0081. Noted, modulation schemes with coding rate in fig. 1 used for optimization can be equated to second subset of inputs comprising modulation and coding scheme (MCS) information, par 0120), and provide a deep neural network (DNN) output based on the first subset of inputs and the second subset of inputs (see, output layer predicting the value of Λi for cell I after processing input counters using Multi-Layer Perceptron Deep Learning, par 0076-0077);
set a decoding probability threshold (see, congestion threshold is configurable by virtue of any choice of congestion threshold to be considered and applying congestion threshold as optimization input, par 0019, 0086) and compare each of the plurality of decoding probabilities to the decoding probability threshold (see, MLPDL predicts breakpoints of the plurality of cellular towers which reflects the average number of users connected to said cell tower associated with the preferred maximum PRB utilization percentage of said cellular tower, par 0077 and 0081-0083. Noted, compare with congestion threshold implies with congestion threshold in effect for PRB utilization, par 0073); 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Yousefi'zadeh’752 into that of Kim. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).
The combination of Kim and Yousefi'zadeh’752 discloses all the claim limitations but fails to explicitly teach:
provide a plurality of decoding probabilities based on the DNN output, wherein each decoding probability corresponds to an MCS index;
determine a subset of decoding probabilities from the plurality of decoding probabilities, wherein each of the subset of decoding probabilities is greater than the decoding probability threshold; 
determine a maximum decoding probability from the subset of decoding probabilities; and 
select an MCS index based on the maximum decoding probability. 

However Migliori’483 from the same field of endeavor (see, fig. 1A, LB(likelihood)-based automatic modulation classification (AMC) method, Col. 1 line 35-39, Col. 2 line 59-60) discloses:
provide a plurality of decoding probabilities (see, output of DNN as a plurality of class predictions, fig.2B) based on the DNN output, wherein each decoding probability corresponds to an modulation index (see, fig. 2B, softmax 250 examines each of the outputs of the autoencoder 230 (DNN) and determines probabilities that each of the outputs have modulation types corresponding to each of the known modulation types, Col. 4 line 40-48, Col. 6 line 18-26).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Migliori’483 into that of Kim modified by Yousefi'zadeh’752. The motivation would have been to automatically classify class types of input signals having unknown class types using a neural network (abstract).
The combination of Kim, Yousefi'zadeh’752 and Migliori’483 discloses all the claim limitations but fails to explicitly teach:
 determine a subset of decoding probabilities from the plurality of decoding probabilities, wherein each of the subset of decoding probabilities is greater than the decoding probability threshold; 
determine a maximum decoding probability from the subset of decoding probabilities; and 
select an MCS index based on the maximum decoding probability.

However Li’929 from the same field of endeavor (see, fig. 1, millimeter-wave communication network with coordinating DNs 160 and CNs 170, Col. 4 line 3-30) discloses: determine a subset of decoding probabilities (see, probabilities as output to show degradation or the increase is beyond a certain threshold and also lasts for certain amount of time, Col. 12 line and Col. 18 line 62-66. Note, probabilities beyond threshold last for certain amount of time indicates the probability beyond threshold for multiple times, therefore it’s the subset of probabilities which both above and below the threshold, Col. 18 line 64-66) from the plurality of decoding probabilities, wherein each of the subset of decoding probabilities is greater than the decoding probability threshold (see, fig. 2, anomaly detection system 220 including data analytics and machine learning model 221 using a deep neural network generates a probability that an anomaly has occurred if the degradation or the increase is beyond a certain threshold and also lasts for certain amount of time, Col. 12 line 33-Col.13 line 1-4, Col. 14 line 11-15, Col. 18 line 62-66).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Li’929 into that of Kim modified by Yousefi'zadeh’752 and Migliori’483. The motivation would have been to automatically detect and categorize anomalies on the millimeter-wave communication network through machine learning (Col. 1 line 65-67).
The combination of Kim, Yousefi'zadeh’752, Migliori’483 and Li’929 discloses all the claim limitations but fails to explicitly teach: 
determine a maximum decoding probability from the subset of decoding probabilities; and 
select an MCS index based on the maximum decoding probability.

However Kim’426 from the same field of endeavor (see, fig. 1, speech recognition apparatus, par 0024) discloses: determine a maximum decoding probability from the subset of decoding probabilities (see, divides the acoustic model (DNN) data into a speech model group and a non-speech model group, and calculate a second maximum likelihood in the non-speech model group, par 0026-0027. Noted, likelihoods in the non-speech model group varies with time (as shown in fig. 2B) can be equated to subset of decoding probabilities while total likelihoods including likelihoods in speech model group and non-speech model group, par 0034).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Kim’426 into that of Kim modified by Yousefi'zadeh’752, Migliori’483 and Li’929. The motivation would have been to determine an existence of speech (par 0034).
The combination of Kim, Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426 discloses all the claim limitations but fails to explicitly teach: select an MCS index based on the maximum decoding probability.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
select an MCS index based on the maximum decoding probability (see, predict the MCS of queries in the test set by machine-learning algorithm based on ML(maximum likelihood) detection over spatial streams, par 118 Col. 2 4th paragraph and p122 Section B. Noted, Table II shows MCS list including all MCS indices supported).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Daniels into that of Kim modified by Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).




Regarding claim 2 (Currently Amended), Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the one or more processors (note, processor implied by Configurations of DNN-AMC, p581 Col.2 Section C) are further configured to select an modulation index corresponding to the maximum decoding probability (see, modulation class with highest score in soft metric is chosen as a final decision based on maximum likelihood (ML) criteria, p579 Col.1 Section I second paragraph, p581 Col. 2 first paragraph).
The combination of Kim, Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426 discloses all the claim limitations but fails to explicitly teach: select an MCS index corresponding to the maximum decoding likelihood.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
select an MCS index corresponding to the maximum decoding likelihood (see, predict the MCS of queries in the test set by machine-learning algorithm based on ML(maximum likelihood) detection over spatial streams, par 118 Col. 2 4th paragraph and p122 Section B. Noted, Table II shows MCS list including all MCS indices supported).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Daniels into that of Kim modified by Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).



Regarding claim 4 (Original), Kim modified by Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426 discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph).
The combination of Kim, Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426 discloses all the claim limitations but fails to explicitly teach: wherein the MCS information comprises a modulation order.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
wherein the MCS information comprises a modulation order (see, table III,  MCS including modulation order, p121 Section V first paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Daniels into that of Kim modified by Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).

Regarding claim 5 (Previously Presented), Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph).
The combination of Kim, Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426 discloses all the claim limitations but fails to explicitly teach: wherein the MCS information comprises a coding rate.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
wherein the MCS information comprises a coding rate (see, table III,  MCS including code rate, p121 Section V first paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Daniels into that of Kim modified by Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).

Regarding claim 6 (Previously Presented), Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the one or more processors (note, processor implied by Configurations of DNN-AMC, p581 Col.2 Section C) are configured to implement a DNN comprising one or more hidden layers. (see, fig. 2, table I, 3 hidden layers in DNN, p581).

Regarding claim 7 (Original), Kim modified by Migliori’483, Li’929, Kim’426 and Daniels discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph).
The combination of Kim, Migliori’483, Li’929, Kim’426 and Daniels discloses all the claim limitations but fails to explicitly teach: wherein each hidden layer comprises up to about 32 neurons.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses: wherein each hidden layer comprises up to about 32 neurons (Note, two hidden layers with each hidden layer comprising twenty processing elements (perceptrons), or two to four hidden layers with each layer containing ten to twenty processing elements (perceptrons), par 0012, 0077, 0079).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Yousefi'zadeh’752 into that of Kim modified by Migliori’483, Li’929, Kim’426 and Daniels. The motivation would have been to minimize LTE network congestion subject to predict congestion threshold of individual LTE cells in a cluster of cell towers (par 0077).

Regarding claim 8 (Original), Kim discloses the communication device of claim 7 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein each neuron (see, node in DNN, p581 Col.2 Section B and C) is configured to apply a weight and/or bias to a respective neuron input and provide a respective neuron output (see, the network weights update on feature inputs for DNN-AMC nodes, p581 Col.2 Section C).

Regarding claim 9 (Currently Amended), Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the one or more processors (note, processor implied by Configurations of DNN-AMC, p581 Col.2 Section C) are configured to transform the DNN output by applying a softmax function in order to determine the plurality of decoding probabilities (see, table I, produces the probability of each of multiple modulation classes at each node by using the softmax layer at the output layer, abstract and p579 Col. 2 third paragraph. Note, probability of each of multiple modulation class can equate to plurality of decoding likelihoods).

Regarding claim 10 (Currently Amended), Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein when a respective decoding probability of the plurality of decoding probabilities is less than the decoding probability threshold, the respective decoding probability is set to zero (see, rectified linear unit function is used as a nonlinear function for each perceptron, p581 Col. 2 Section B. Noted, output of rectified linear unit function will be 0 if input to a neuron is less than 0 (here 0 is the decoding likelihood threshold) according to the definition of rectified linear unit function).

Regarding claim 11 (Currently Amended), Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein when a respective decoding probability of the plurality of decoding probabilities is greater than or equal to the decoding probability threshold, the respective decoding probability is unchanged (see, rectified linear unit function is used as a nonlinear function for each perceptron, p581 Col. 2 Section B. Noted, output of rectified linear unit function will be the same as input if input to a neuron is above 0 (here 0 is the decoding likelihood threshold) according to the definition of rectified linear unit function).

Regarding claim 12 (Currently Amended), Kim discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the one or more processors (note, processor implied by Configurations of DNN-AMC, p581 Col.2 Section C) are configured to encode the plurality of decoding probabilities to a vector (see, table I, softmax layer at the output layer produces the probability of each modulation class at each node, the vector corresponding to all probability of each modulation class at each node, abstract and p579 Col. 2 third paragraph. Noted, softmax function takes as input a vector z of K real numbers, and normalizes it into a probability distribution consisting of K probabilities proportional to the exponentials of the input numbers, Wikipedia knowledge).

Regarding claim 18 (Currently Amended), Kim discloses one or more non-transitory computer-readable media storing instructions executable by a processor (note, non-transitory computer-readable media storing instructions executable by a processor implied by Configurations of DNN-AMC, p581 Col.2 Section C) to: 
receive a first subset of inputs (see, 21 statistical features as input to the DNN, abstract), and provide a deep neural network (DNN) output based on the first subset of inputs and the second subset of inputs (see, DNN receives 21 features as input and processed to generate modulation class with highest score in soft metric as DNN output, p581 Col. 2 first paragraph); 
provide a plurality of decoding probabilities based on the DNN output (see, fig. 2, final layer produces the probability metrics associated with all five modulation classes, p581 Col. 2 first paragraph), wherein each decoding probability (see, probability metrics, p581 Col. 2 first paragraph) corresponds to an MCS index (see, fig. 2, probability metrics associated with all five modulation classes (BPSK, QPSK, 8PSK, 16 QAM and 64QAM), p581 Col. 2 first paragraph); 
select the modulation index based on the maximum decoding probability (see, modulation class with highest score in soft metric from soft-max function is chosen as a final decision based on maximum likelihood (ML) criteria, p579 Col.1 Section I second paragraph, p581 Col. 2 first paragraph).
Kim discloses all the claim limitations but fails to explicitly teach:
receive a first subset of inputs comprising a plurality of post-signal-to-interference-noise-ratios (post-SINRs) resource blocks (RBs) and a second subset of inputs comprising modulation and coding scheme (MCS) information, and provide a deep neural network (DNN) output based on the first subset of inputs and the second subset of inputs; 
provide a plurality of decoding probabilities on the DNN output, wherein each decoding probability corresponds to an MCS index; 
set a decoding probability threshold and compare each of the plurality of decoding probabilities to the decoding probability threshold;  
determine a subset of decoding probabilities from the plurality of decoding probabilities, wherein each of the subset of decoding probabilities is greater than the decoding probability threshold; 
determine a maximum decoding probability from the subset of decoding probabilities; and
select an MCS index based on the maximum decoding probability.


However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses:
receive a first subset of inputs comprising a plurality of post-signal-to-interference-noise-ratios (post-SINRs) resource blocks (RBs) (see, input counters to learning including SINRs of a UE connected to cell I for given PRBs, par 0004, 0081, 0093) and a second subset of inputs comprising modulation and coding scheme (MCS) information (see, fig. 1 and 3, input layer of MLPDL receives input counters including SINR for given PRBs and modulation schemes, par 0004, 0077, 0081. Noted, modulation schemes with coding rate in fig. 1 used for optimization can be equated to second subset of inputs comprising modulation and coding scheme (MCS) information, par 0120), and provide a deep neural network (DNN) output based on the first subset of inputs and the second subset of inputs (see, output layer predicting the value of Λi for cell I after processing input counters using Multi-Layer Perceptron Deep Learning, par 0076-0077);
set a decoding probability threshold (see, congestion threshold is configurable by virtue of any choice of congestion threshold to be considered and applying congestion threshold as optimization input, par 0019, 0086) and compare each of the plurality of decoding probabilities to the decoding probability threshold (see, MLPDL predicts breakpoints of the plurality of cellular towers which reflects the average number of users connected to said cell tower associated with the preferred maximum PRB utilization percentage of said cellular tower, par 0077 and 0081-0083. Noted, compare with congestion threshold implies with congestion threshold in effect for PRB utilization, par 0073); 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable media as taught by Yousefi'zadeh’752 into that of Kim. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).
The combination of Kim and Yousefi'zadeh’752 discloses all the claim limitations but fails to explicitly teach:
provide a plurality of decoding probabilities on the DNN output, wherein each decoding probability corresponds to an MCS index; 
determine a subset of decoding probabilities from the plurality of decoding probabilities, wherein each of the subset of decoding probabilities is greater than the decoding probability threshold; 
determine a maximum decoding probability from the subset of decoding probabilities; and
select an MCS index based on the maximum decoding probability.

However Migliori’483 from the same field of endeavor (see, fig. 1A, LB(likelihood)-based automatic modulation classification (AMC) method, Col. 1 line 35-39, Col. 2 line 59-60) discloses:
provide a plurality of decoding probabilities (see, output of DNN as a plurality of class predictions, fig.2B) on the DNN output, wherein each decoding probability corresponds to an modulation index (see, fig. 2B, softmax 250 examines each of the outputs of the autoencoder 230 (DNN) and determines probabilities that each of the outputs have modulation types corresponding to each of the known modulation types, Col. 4 line 40-48, Col. 6 line 18-26).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable media as taught by Migliori’483 into that of Kim modified by Yousefi'zadeh’752. The motivation would have been to automatically classify class types of input signals having unknown class types using a neural network (abstract).
The combination of Kim, Yousefi'zadeh’752 and Migliori’483 discloses all the claim limitations but fails to explicitly teach:
 determine a subset of decoding probabilities from the plurality of decoding probabilities, wherein each of the subset of decoding probabilities is greater than the decoding probability threshold; 
determine a maximum decoding probability from the subset of decoding probabilities; and
select an MCS index based on the maximum decoding probability.

However Li’929 from the same field of endeavor (see, fig. 1, millimeter-wave communication network with coordinating DNs 160 and CNs 170, Col. 4 line 3-30) discloses: determine a subset of decoding probabilities (see, probabilities as output to show degradation or the increase is beyond a certain threshold and also lasts for certain amount of time, Col. 12 line and Col. 18 line 62-66. Note, probabilities beyond threshold last for certain amount of time indicates the probability beyond threshold for multiple times, therefore it’s the subset of probabilities which both above and below the threshold, Col. 18 line 64-66) from the plurality of decoding probabilities, wherein each of the subset of decoding probabilities is greater than the decoding probability threshold (see, fig. 2, anomaly detection system 220 including data analytics and machine learning model 221 using a deep neural network generates a probability that an anomaly has occurred if the degradation or the increase is beyond a certain threshold and also lasts for certain amount of time, Col. 12 line 33-Col.13 line 1-4, Col. 14 line 11-15, Col. 18 line 62-66).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable media as taught by Li’929 into that of Kim modified by Yousefi'zadeh’752 and Migliori’483. The motivation would have been to automatically detect and categorize anomalies on the millimeter-wave communication network through machine learning (Col. 1 line 65-67).
The combination of Kim, Yousefi'zadeh’752, Migliori’483 and Li’929 discloses all the claim limitations but fails to explicitly teach: determine a maximum decoding probability from the subset of decoding probabilities; and
select an MCS index based on the maximum decoding probability.

However Kim’426 from the same field of endeavor (see, fig. 1, speech recognition apparatus, par 0024) discloses: determine a maximum decoding probability from the subset of decoding probabilities (see, divides the acoustic model (DNN) data into a speech model group and a non-speech model group, and calculate a second maximum likelihood in the non-speech model group, par 0026-0027. Noted, likelihoods in the non-speech model group varies with time (as shown in fig. 2B) can be equated to subset of decoding probabilities while total likelihoods including likelihoods in speech model group and non-speech model group, par 0034).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable media as taught by Kim’426 into that of Kim modified by Yousefi'zadeh’752, Migliori’483 and Li’929. The motivation would have been to determine an existence of speech (par 0034).
The combination of Kim, Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426 discloses all the claim limitations but fails to explicitly teach: select an MCS index based on the maximum decoding probability.

However Daniels from the same field of endeavor (see, fig. 1, wireless MIMO-OFDM system, p116 Col. 1 Section II first paragraph) discloses:
select an MCS index based on the maximum decoding probability (see, predict the MCS of queries in the test set by machine-learning algorithm based on ML(maximum likelihood) detection over spatial streams, par 118 Col. 2 4th paragraph and p122 Section B. Noted, Table II shows MCS list including all MCS indices supported).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable media as taught by Daniels into that of Kim modified by Yousefi'zadeh’752, Migliori’483, Li’929 and Kim’426. The motivation would have been to minimize LTE network congestion subject to constraints of user quality and load preservation (abstract).

Regarding claim 19 (Original), Kim modified by Daniels discloses the one or more non-transitory computer readable media of claim 18 (see, memory stores instructions executed by the processor, cause the processor to perform operations, par 0041).
The combination of Kim, Migliori’483, Li’929, Kim’426 and Daniels discloses all the claim limitations but fails to explicitly teach: wherein a first input of the second subset corresponds to a modulation order.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses: wherein a first input of the second subset corresponds to a modulation order (see, input counters for learning including modulation scheme, par 0081).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer readable media as taught by Yousefi'zadeh’752 into that of Kim modified by Migliori’483, Li’929, Kim’426 and Daniels. The motivation would have been to generate accurately predicted results by selecting input Counters to Learning (par 0080-0081).
Regarding claim 20 (Previously Presented), Kim modified by Daniels discloses the one or more non-transitory computer readable media of claim 18 (see, memory stores instructions executed by the processor, cause the processor to perform operations, par 0041).
The combination of Kim and Daniels discloses all the claim limitations but fails to explicitly teach: wherein a second input of the second subset corresponds to a coding rate.

However Yousefi'zadeh’752 from the same field of endeavor (see, fig. 3, MLPDL structure with hidden layers for deep learning in LTE communication system, par 0009, 0076-0077) discloses: wherein a second input of the second subset corresponds to a coding rate (see, fig. 1, coding rate considered in optimization and therefore is input for Deep Learning, par 0005 and 0120).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer readable media as taught by Yousefi'zadeh’752 into that of Kim modified by Daniels. The motivation would have been to generate accurately predicted results by selecting input Counters to Learning (par 0080-0081).


Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Deep Neural Network-based Automatic Modulation Classification Technique”, 2016 International Conference on Information and Communication Technology Convergence (ICTC), Priority Date: 19-21 Oct. 2016) in view of Yousefi'zadeh’752, and further in view of Migliori’483, Li’929, Kim’426 and Daniels as applied to claim 1 above, and further in view of KURRAS et al (US 20210028828 A1, Foreign EU 18166602.5, Priority Date: Apr.10, 2018).

Regarding claim 3 (Original), Kim modified by Yousefi'zadeh’752, Migliori’483, Li’929, Kim’426 and Daniels discloses the communication device of claim 1 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph).
The combination of Kim, Yousefi'zadeh’752, Migliori’483, Li’929, Kim’426 and Daniels discloses all the claim limitations but fails to explicitly teach: wherein the communication device comprises a transmitter to transmit the selected MCS index.

However KURRAS’828 from the same field of endeavor (see, fig. 2b, BS coordinates with UE in LTE communication system, par 0161 and 0227) discloses: wherein the communication device (see, fig. 2b, UE, par 0227) comprises a transmitter (see, MIMO in UE, par 0280-0284) to transmit the selected MCS index (see, UE reports selected beam groups with resulting MCS level, par 0284).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by KURRAS’828 into that of Kim modified by Yousefi'zadeh’752, Migliori’483, Li’929, Kim’426 and Daniels. The motivation would have been to reduce INR feedback by Beam Clustering for Large Oversampled Codebooks for UE link adaptation (par 0228 and 0254).


Claims 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Deep Neural Network-based Automatic Modulation Classification Technique”, 2016 International Conference on Information and Communication Technology Convergence (ICTC), Priority Date: 19-21 Oct. 2016) in view of Yousefi'zadeh’752, and further in view of Migliori’483, Li’929, Kim’426 and Daniels as applied to claim 12 above, and further in view of Goodfellow, Bengio & Courville 2016 et al, “Deep Learning, An MIT Press book”,  pp. 183–184, download from https://www.deeplearningbook.org/contents/mlp.html.

Regarding claim 13 (Currently Amended), Kim discloses the communication device of claim 12 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the one or more processors (note, processor implied by Configurations of DNN-AMC, p581 Col.2 Section C) are further configured to set the maximum decoding probability in the vector to a certain output (see, modulation class detection scheme based on maximum likelihood using softmax layer at the output layer, p579 Col.1 section I second paragraph-Col.2 third pargraph).
The combination of Kim, Yousefi'zadeh’752, Migliori’483, Li’929, Kim’426 and Daniels discloses all the claim limitations but fails to explicitly teach: softmax set the maximum value in the vector to a non-zero value.  

However Goodfellow from the same field of endeavor (see, fig. 1.2, deep learning model with several hidden layers, p6) discloses: softmax set the maximum value in the vector to a non-zero value (see, softmax result represented as a one-hot vector due to winner-take-all (one of the outputs is nearly 1, and the others are nearly 0), p183).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Goodfellow into that of Kim modified by Yousefi'zadeh’752 and Daniels. The motivation would have been to reduce INR feedback by Beam Clustering for Large Oversampled Codebooks for UE link adaptation (par 0228 and 0254).

Regarding claim 14  (Currently Amended), Kim discloses the communication device of claim 12 (see, receiver in wireless communications performs automatic modulation classification (AMC), p579 Col. 1 Section I first paragraph), wherein the one or more processors (note, processor implied by Configurations of DNN-AMC, p581 Col.2 Section C) are further configured to set the maximum decoding probability in the vector to a certain output (see, modulation class detection scheme based on maximum likelihood using softmax layer at the output layer, p579 Col.1 section I second paragraph-Col.2 third pargraph).
The combination of Kim, Yousefi'zadeh’752, Migliori’483, Li’929, Kim’426 and Daniels discloses all the claim limitations but fails to explicitly teach: softmax set the non-maximum value in the vector to a zero.  

However Goodfellow from the same field of endeavor (see, fig. 1.2, deep learning model with several hidden layers, p6) discloses: softmax set the non-maximum value in the vector to a zero (see, softmax result represented as a one-hot vector due to winner-take-all (one of the outputs is nearly 1, and the others are nearly 0), p183).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication device as taught by Goodfellow into that of Kim modified by Yousefi'zadeh’752 and Daniels. The motivation would have been to reduce INR feedback by Beam Clustering for Large Oversampled Codebooks for UE link adaptation (par 0228 and 0254).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473  

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473